Title: To George Washington from Alexander Hamilton, 18 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Philada 18 April 1794.
          
          The Secretary of the Treasury presents his respects to the President. the enclosed
            permit has been prepared on the intimation of the Secretary of State, for the Spanish
              Comissioners. The Secretary is not informed whether the doubt
            on the subject of mister Hammond’s application was removed. The return of the enclosed
            will be considered as the evidence that it was.
        